The question in this case is, whether the declarations and admissions of the selectmen to the plaintiff, as to the liability of the town, were competent evidence to be submitted to the jury under proper instructions.
A corporation may admit its liability through its officers or agents. Perkins v. Railroad, 44 N.H. 223. Selectmen, in addition to their powers and duties as selectmen, have conferred upon them the authority of agents of the town, when no other agents are chosen. Gen. St. c. 37, s. 4. The acts and doings of selectmen, touching any of the matters falling within the scope of their official duty, may be proved *Page 254 
as evidence against the town, and from them may be drawn all the just inferences against the town which would arise against a party so acting in reference to his private affairs. Glidden v. Unity, 33 N.H. 571. Payment by the selectmen of a claim for damages from a defective highway is evidence of an admission of the liability of the town. Grimes v. Keene, 52 N.H. 330; Coffin v. Plymouth, 49 N.H. 173. If payment of a claim against the town by the selectmen is an admission of the liability of the town, an unqualified offer to pay must be equally so. The evidence is competent, but it is not conclusive. It may be explained, controlled, or overcome by other evidence in the case.
The same principle has been sustained in numerous cases involving the question of settlement of paupers. Hopkinton v. Springfield, 12 N.H. 328; Pittsfield v. Barnstead, 40 N. H[.] 477; Canaan v. Hanover, 47 N.H. 215; Harpswell v. Phipsburgh, 29 Me. 313.
Judgment on the verdict.
FOSTER, J., did not sit.